911 F.2d 739
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Fidel RIOS-PEREZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Eroldo BENITEZ-RUIZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Gerardo CABALLERO-AMARILLAS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Cecilia RUIZ-CABALLERO, Defendant-Appellant.

1
Nos. 89-10106, 89-10108, 89-10109 and 89-10116.


2
United States Court of Appeals, Ninth Circuit.


3
Aug. 20, 1990.


4
Before GOODWIN, Chief Judge, NOONAN, Circuit Judge, and HARRY L. HUPP, District Judge.**


5
MEMORANDUM***


6
Fidel Rios-Perez, Eroldo Benitez-Ruiz, Gerardo Caballero-Amarillas, and Cecilia Ruiz-Caballero, fugitives from justice, appeal the district court's interlocutory order to proceed to trial in absentia.  We dismiss this appeal for want of jurisdiction.  The district court's order is interlocutory and cannot be characterized as a collateral order.   See Midland Asphalt Corp. v. United States, --- U.S. ----, 109 S.Ct. 1494, 1497 (1989);  Cohen v. Beneficial Indust.  Loan Corp., 337 U.S. 541 (1949).



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Harry L. Hupp, United States District Judge for the Central District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3